Dartowo Wind Farm
Phase IIIA & IIIB, Poland

a ——

Non-Technical Summary
April 2014

Pekanino Wind Invest and Gorzyca Wind Invest

le
><s
iN

Invenergy 78 Enerco
Dartowo Wind Farm Phase
WA & IIB, Poland

Non-Technical Summary

April 2014

Pekanino Wind Invest and Gorzyca Wind
Invest
Dartowo Wind Farm Phase IIIA & IIIB, Poland

Non-Technical Summary

Issue and revision record

Revision Date
A 24 April 2014
B 01 May 2014

This document is issued for the party which commissioned it and
for specific purposes connected with the above-captioned project
only. It should not be relied upon by any other party or used for

any other purpose.

Originator Checker
A. Sidore | Scott

A. Schoene

C. McParland

Approver

A. Sidore | Scott
A. Schoene

C. McParland

Shibani Bose

Description Standard

Draft for EBRD

Revised draft following EBRD
comments

We accept no responsibility for the consequences of this
document being relied upon by any other party, or being used
for any other purpose, or containing any error or omission

which is due to an error or omission in data supplied to us by

other parties.

This document contains confidential information and proprietary
intellectual property. It should not be shown to other parties
without consent from us and from the party which

commissioned it.
Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non-Technical Summary

Contents

Chapter Title

Page
Introduction i
Overview 1
Summary of the Project 3
Why is the Project needed? 3
Where is the wind farm to be located? 3
What alternatives were considered? 8
What will the Project consist of? 8
What is the condition of the existing environment? 10
What are the relevant environmental regulations and what studies have been completed? 12
Environmental and Social Impacts 13
What are the Environmental and Social Impacts 13
Overview 13
What impacts may arise during the Project Lifecycle? 13
How will impacts on sensitive habitats, birds and bats be managed? 18
How will local concerns be addressed? 22
Will there be a cumulative impact with other nearby projects? 22
How will stakeholders be involved? 24
How will actions be implemented? 24

Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

1. Introduction

1.1 Overview

Pekanino Wind Invest Sp. z 0.0. and Gorzyca Wind Invest Sp. z 0.0. ' (collectively referred to as the
Project Company) are currently sponsoring the phase IIIA and phase IIIB (both referred to as the Project)
of the Dartowo Wind Farm Energy Centre (DEC).

The document is presented as a non-technical summary (NTS), which provides a summary of the Project
and describes the benefits and the mitigation of any potentially adverse environmental and social impacts.
It has been based on the original environmental studies and Environmental Impact Assessments (EIAs)
undertaken from 2007 to 2013 with additional work undertaken by an independent consultant to verify the
data and findings of the EIA and to support developing additional best practice mitigation measures for the
Project.

The DEC is approximately a 250MW multi-stage wind energy project in advanced development, located in
the district of Stawno, near the Baltic Sea and close to the town of Darlowo, approximately 22 kilometres
(km) northeast of Koszalin in northwestern Poland (“Dartowo”) and between five and 16km from the Baltic
Sea.

The development of the DEC has been carried out in three different main phases:
= Phase I, with a total capacity of 8SOMW;

= Phase Il, with a total capacity of 97.5MW;

= Phase III with a total capacity of 74MW.

The construction of the Phase | and the necessary transmission facilities were completed in February 2012
with full commercial operations being achieved in March 2012. Phase II was developed and financed
following the completion of Phase |, allowing the construction works to begin in March 2012 and to be
completed in April 2013.

Phase Ill consists of two different sectors, named Phase IIIA and Phase IIIB.

Phase IIIA consists of 16 wind turbine generators (wind turbines) with a total capacity of 24MW and it is
entirely developed within the Darlowo municipality jurisdiction. This sector is currently under operation. Its
construction commenced in July 2013 and was completed in March 2014.

Phase IIIB consists of 20 wind turbines with a total capacity of SOMW and will be located within the
municipalities of Darlowo and Malechowo. As of April 2014, this sector is currently receiving the relevant
environmental authorisations and construction is expected to start from July 2014.

Phase IIIB will be developed in three different clusters:
= Wiekowo cluster, consisting of 6 wind turbines of 2.5 MW with a total capacity of 15MW;

Pekanino Wind Invest S|
Darlowo Holdings (Ir

nvest Sp. entities formed by Invenergy Poland

Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

= Gorzyca cluster, consisting of 9 wind turbines of 2.5 MW with a total capacity of 22.5MW;
= Pekanino cluster, consisting of 5 wind turbines of 2.5MW with a total capacity of 12.5 MW.

A new transmission line and substation is not required for Phase Ill, as the co-owned facilities of DEC, the
Jezyczki 30/110 kV substation (Jezyczki substation) and the 110 kV transmission line, will be used for grid
connection to the existing Dunowo 110/220/400 kV substation (Dunowo substation).

The Project will be developed via a multi-contract arrangement whereby the Project Company intends to
use largely the same contractors involved in Phase |, Phase II and Phase IIIA. Civil balance of plant (BoP)
works will be performed by MDI S.A (MDI). Total Wind PL Sp. z.o.0. (Total Wind) will be responsible for
installation works at the Project site. Wind turbines commissioning services will be performed by GE II
Poland and operation and maintenance (O&M) services will be performed by GE International S. A. during
the first two years of operation. The Project Company will take over O&M responsibilities thereafter through
Wind Services, an Enerco / Invenergy entity.

This Non-Technical Summary is being made available for public review on the Dartowo and Malechowo
municipalities’ website (www.ugDartowo.pl and www.malechowo.pl respectively) and a dedicated Project
webpage will be created and used to make available relevant Project information, including a Stakeholder
Engagement Plan in Polish. The website will be updated on a regular basis. Anyone may submit
comments on the NTS and the Project. Questions and comments can be addressed to Pekanino Wind
Invest Sp. z.0.0. and Gorzyca Wind Invest Sp. z 0.0. via the following contact details:

Name: Izabela Wojciechowska

Address:
Gorzyca Wind Invest Sp. z 0.0. Sinczycy

24, 76-150 Darlowo

Email: windservice@windservice.eu

Telephone Numbers: +48 (94) 314-33-22

Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

2 Summary of the Project

21 Why is the Project needed?

Wind energy is a form of renewable energy which provides a more sustainable energy source than
conventional methods such as coal and gas fired power stations. As well as providing a renewable source
of energy, wind farms do not cause impact on air quality, water quality or generate greenhouse gas
emissions.

There can be potential environmental impacts associated with wind farm, including impacts on birds and
bats, noise, visual impact and shadow flicker. A number of environmental studies were prepared from to
2007 to 2013 in accordance with national requirements to assess the significance of impacts for the Project
and where possible identify mitigation measures to reduce the effects. Environmental and social impacts
identified for the Project are explained in section 3.

2.2 Where is the wind farm to be located?

The Project will be located in the Dartowo and Malechowo municipalities, around the villages of Porzecze,
Wiekowice, Gorzyca, Dobieslaw and Boryszewo, within the Stawno County in the West Pomeranian
Voivodeship. The closer wind turbine is located approximately 6km from the south coast of the Baltic Sea,
in a flat area mainly dedicated to agriculture and grazing activities and consisting of open farm land with
adjacent woodland areas and scattered dwellings and farms. The full project can be enclosed in a square
area of approximately 13km. Figure 2.1 shows the project location in the national map, Figure 2.2 shows
the whole DEC project, Figure 2.3 and Figure 2.4 presents the wind turbines location of phase IIIA and
Phase IIIB respectively.
Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

Source: Google Maps, retrieved April 2014
Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technica

Figure 2.2 Dartowo DEC project location; Purple areas enclose Phase |; Red areas enclose Phase II; Yellow areas enclose Phase III-A; Orange areas enclose Phase III-
B.

‘Boleszewo

Stowino Slawno

SKarwice

“Malech6wko

Gorzyca 7 ~ SMalechowo
; “Smardzewo

‘Grabowo

‘Niemica
“Ostrowiec

igitalGlobe

2 Gees oan Google earth

2014'TerraMetrics

BukowoMorskie

Dobiestaw
Gorzyca 9

Google'ea

Bukowo.Morsk:

| Gleznowo

‘Malechowko

‘Malechowo

lwiecino a Grabowo

Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

2.3 What alternatives were considered?

Through the permitting process, the competent authorities, mainly represented by the local municipalities,
the West Regional Office and the Regional Directorate for Environmental Protection, evaluate whether the
Project is compliant with requirements of the local master plan and against the site environmental
conditions.

Within the context of the local master plans, the Project Company assessed which areas were available for
the development of a wind farm and which site alternatives were suitable for the installation of each wind
turbines, taking into account the local environment, where the nearest houses were, whether the Project
would have an effect in combination with other existing infrastructure and whether the wind conditions were
optimal in order to maximise the energy production.

The Project layout was modified and amended throughout the permitting process in order to ensure that
the final design met the environmental national standards and minimises impacts on natural features, with
special attention on the birds and bats, and on existing or planned buildings and households.

As a result of the permitting process, the initial project layout and the number of turbines was refined down
from 21 turbines to 16 turbines for phase IIIA and from 23 turbines to 20 for Phase IIIB. The choice of wind
turbine technology was also reviewed so that the most appropriate turbine could be installed.

2.4 What will the Project consist of?

The Project will consist of a total of 36 wind turbines arranged in two phases and consisting of:

= Phase IIIA — this phase includes 16 wind turbines model GE 1.5 SLE with a hub height of 80m and a
rotor diameter of 82.5m;

= Phase IIIB — this phase includes four wind turbines model GE 2.5-100, with a hub height of 98.3m and a
rotor diameter of 103m, and 16 GE 2.5-120 with a hub height of 120m and a rotor diameter of 120m;

= Anunderground electric collection system, which interconnects the wind turbines directly to the existing
30 kV/110kV Jezyczki Substation.

= Access roads - whenever possible, the Project will make use of the existing access roads, which will be
refurbished to grant access to heavy vehicles.

= Additional transformer of 75 MVA that will be built at existing Jezyczki Substation

Wind turbines consist of a number of components. An example of wind turbine to be used at the Darlowo
Phase IIIA and Phase IIIB wind farm is shown in Figure 2.5 and Figure 2.6. Rotor blades are attached to
an axle that runs into a direct drive annual synchronous generator. From there the energy is inverted to
Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

produce the electric power which is then send to the grid. View simulations on how the Project will impact
the landscape were carried out in the environmental studies. An example is provided in Figure 2.7.

Figure 2.5: Example of a GE wind turbine to be Figure 2.6: Parts of a wind turbine
installed at the Project

Source: Mott MacDonald Source: Europa.eu
The site is located on a wide plateau characterised by alternating pasture land, intensive agriculture crops
and some significant areas of mature forestry. The site is located adjacent to other wind farm
developments.

The area has been transformed and altered over the years as result of intensive farming activities.
Notwithstanding, the flora and fauna ecosystems present a rich ecological diversity and the environmental
studies have highlighted the presence of important species in the wider Project area.
Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

The Project site is accessed via national route 6, which connects Gdynia to Szczecin. Around 25 villages
are located within 3km of the Project site, some of which are shown in Figure 2.2. The minimum distance
from any dwelling to the Project's wind turbines is approximately 400m.

The most sensitive potential receptors for Project impacts are the residences nearby as well as the dense
forest vegetation areas, given their potential to host sensitive birds and bats species. Five sites that are
protected at European level (Natura 2000 sites) have been identified in the surrounding of the Project.

Figure 2.8 indicates the proposed layout of the wind farm in relation to Natura 2000 sites.

Figure 2.8: Natura 2000 sites and locations of wind turbines (red circles show Phase IIIA, yellow circles show
Phase IIIB; P—Pekanino site; G Gorzyca site; W — Wiekowo site)

Dolina Wieprzy i
Studnicy SAC
PA Slowinski Bloto
PP

Przybrzezne wody
Baltyku SPA
Dolina
Bielawy SCI
Dolina Grabowej
scl

Natura 2000 Network Viewer

EEA

Source: _http://natura2000.eea.europa.eu/#

11
Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

2.6 What are the relevant environmental regulations and what studies have been
completed?

An environmental authorisation (DSU) is required under the provisions of the Polish Act on Providing
Information on the Environmental Protection and on Environmental Impact Assessment of 3 October 2008.

In order to obtain a DSU, a developer is required to apply to the head of the relevant municipality or local
mayor with jurisdiction over the proposed location of the Project. In addition to the application, an EIA
process must be performed for projects which can significantly impact the environment (group | projects) or
particular ones which have the potential to impact the environment (group I! projects), or may impact an
area of ‘Natura 2000’ protected land.

For Phase IIIA, a ‘Project Information Sheet’ (Karta Informacyjna Przedsiewziecia - KIP) was produced in
2011 as part of the application to the Environmental Authorisation by “Doradztwo Ecologiczne” consulting
firm and it represents the main document for the assessment of the environmental impact generated by
this phase. The environmental authorisation process was coordinated by the head of the Dartowo
municipality and involved the following authorities:

= Dartowo municipality;

= Slawno county;

= Regional director of environmental protection (Szczecin region); and

= Sanitary Authorities of Slawno County.

With regards to Phase IIIB, three different EIAs were carried out between April and July 2013 to support
the application for the environmental authorisation. As for Phase IIIA, a number of addenda were produced
until December 2013 in order to provide additional information regarding the most sensitive impacts, such
as baseline information on birds and bats and assessment of noise emissions.

Release of the environmental authorisations for Phase IIIB is expected to occur in May 2014.

The EIA reports, in accordance with Polish administrative procedure, are sent out to statutory consultees.
Information on the planned Project together with the EIA Reports must be made available for comments of
the public, including local communities and potential interested parties, such as nature protection bodies
and ecological organisations. These disclosure and consultation activities process have been completed
for Phase IIIA and are currently ongoing for Phase IIIB.

12
Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

3 Environmental and Social Impacts

3.1 What are the Environmental and Social Impacts
3.1.1 Overview

The main environmental and social impacts (positive and negative) associated with the construction and

operation of the Project and the mitigation measures which will be implemented to remove or reduce the

level of impact have been identified. Mitigation measures will be implemented via:

= The Project Environmental and Social Action Plan (ESAP), which forms the basis of environmental and
social management measures and actions to be provided by the Project Company and third party
construction contractors;

= Overarching Environmental and Social Management Plan to oversee contractor environmental,
occupational health and safety and social performance during construction; and

= An environmental management system (EMS) and occupational health and safety management system
(OHSMS) for the operational phase.

3.1.2. What impacts may arise during the Project Lifecycle?

The main impacts from the construction stage will be related to the earth works such as excavations
associated with the foundations of the wind turbines, laying of underground cables and building of access
roads. Good environmental practice will be adopted to reduce the risk of impact from things like noise,
dust, dirty water run-off and impact on flora and fauna so that the potential impact is considered to be
minor and temporary.

The main impacts arising from the operation of the wind farm are impacts to ecology (in particular with
regards to birds and bats), visual impact, noise and traffic. Table 3.1 provides a summary of potential
impacts and mitigation to minimise the impacts. The potential impacts on nearby Natura 2000 sites are
summarised separately in section 3.1.3 below.

Table 3.1: | Summary of Key Environmental and Social Impacts of the Project

Environmental / Social Aspect Key Issues Identified and Proposed Mitigation

Landscape and Visual
Potential Impact Visual impact to the surrounding area caused by the wind farm.
Assessment and Mitigation

The Project will influence the landscape of the local communes and could be
considered visually intrusive.

Within the environmental studies carried out for Phase Ill, it is recognised that the
Project, in combination with other proposed wind farms, due to the height of its

13
Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

Noise
Potential Impact

Assessment and Mitigation

Ecology & Habitat
Potential Impact
Assessment and Mitigation

14

elements compared to the surrounding buildings and vegetation, will dominate the
landscape and will be visible from significant distance. Whilst the Project will
contrast with the existing character and there are limited opportunities for
additional mitigation, it is noted that the landscape character is largely agricultural,
it is not protected or considered to be sensitive and accordingly the impact is not
considered to be significant.

Potential noise disturbance to residential receptors exceedence of noise limits
caused by construction activities and during operation.

Noise modelling was performed for all the clusters of the Phase IIIA and Phase
IIIB layout; the assessment includes other wind turbines associated with Phase |
and Phase II. Appropriate modelling methodologies and standards of reference
have been considered.
The results of the assessment indicated that the noise levels at the closest
inhabited buildings during operation would be below the noise emission levels set
out by the national limits
The environmental authorisations stipulate a number of conditions for minimising
the impact of noise nuisance on nearby residential areas, these include:
= A 400m acoustic buffer zone;
= The use of sound absorbing materials on construction equipment;
= Arequirement to undertake pre and post development noise
measurements at the border of the nearest housing under various
conditions and times the results of which will be reported to the local
authority and to the sanitary authorities; and
= Adjustment of wind turbines noise output where the allowable levels are
exceeded during operation of the wind turbines.

Good practice measures to minimise noise impacts during construction and
operational maintenance periods will be implemented.

Operational noise will be monitored at the most sensitive receptors locations to
ensure compliance with the environmental authorisations.

Potential to affect sensitive areas and species.

The Project is considered in assessments as unlikely to have a significant adverse
effect on flora, woodlands and fauna due to its small footprint minimising habitat
loss and there not being significant populations of protected species observed in
the area. There will be no relevant habitat losses as all turbines will be sited on
farmland habitats and it is also noted that no direct land-take of Natura 2000 will
occur. On this basis, previous studies concluded that the Project will not have
significant impacts on Natura 2000 sites.

Due to there being potentially sensitive habitats near some of the sites, there is a
potential significant adverse effect on bat populations and bird species (more
detail is provided below). Additional information on Natura 2000 sites is presented
below in section 3.1.3. A Habitat Regulation Assessment (Phase 1) will be carried
Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

Envi

imental / Social Aspect Key Issues Identified and Proposed Mitigation
out in order to assess the potential effect of the Project to the Natura 2000 sites.
Local ecological features will be protected from construction activities through the
adoption of good practice construction environmental management measures
such as clearance of all vegetation under ecological supervision and covering of
excavation at night and when not in use. The assessments also note the
importance of maintaining local ecological corridors along streams and lines of

trees.

Bats

Potential Impact Potential to affect local populations of bats due to disturbance and collision.

Assessment and Mitigation Surveys for bats were undertaken based on the Polish “Guidelines for
consideration of bats in wind farm projects”, an adaptation of the European
EUROBAT guidelines, to identify the presence of bats at the sites and assess
likely impacts on bats for the ElAs for Phase IIIB and also for the submission of
environmental documentation for Phase IIIA. Although the impacts on bats are not
considered significant, further monitoring of the bat population in accordance with
international best practice will be undertaken as described in section 3.1.3.

Birds

Potential Impact Potential to affect local populations of breeding and migratory birds due to
disturbance and collision.

Assessment and Mitigation Assessments of the potential impacts of the Project on birds were based on bird

surveys. A relevant diversity of bird species was detected in the Project area,
including species that are protected at national level and other that are protected
according to the European Birds Directive. Therefore there is potential for a
significant adverse effect although the baseline information available to date and
the operational monitoring carried out for the adjacent Phase | of the DEC project
do not show any critical risks in terms of impacts on birds.

To manage potential risks, mitigation measures will include implementing habitat
management measures to reduce the attractiveness of the surrounding habitats to
foraging birds of prey coupled with habitat improvements and/or creation
elsewhere to support ‘at risk’ populations away from the wind farm sites. This
includes maintenance of linear features such as hedgerows.

In addition, robust operational monitoring activities in accordance with
international best practice will be implemented for Phase IIIA and Phase IIIB as
described in section 3.1.3. Outcomes from the monitoring activities will be
compared with the results of other monitoring activities carried out for the other
phases of the DEC project.

Traffic and Transportation

Potential Impact Increased number of large vehicles on local roads and potential damage to roads
during construction works.
Assessment and Mitigation Impacts from construction will result in a short term and temporary increase in

vehicle movements, typically Heavy Goods Vehicles and large load vehicles. This
impact is not deemed to be particularly significant, given:

= The vicinity to major road (national road number 6);
= Good accessibility of the site;
= Low traffic in the area;

15
Dartowo Wind Farm Phase IIIA & IIIB, Poland

Non Technical Summary

Shadow Flicker
Potential Impact

Assessment and Mitigation

Cultural Heritage / Archaeology
Potential Impact
Assessment and Mitigation

Employment
Potential Impact
Assessment and Mitigation

Community Health and Safety
Potential Impact

16

Mitigation to minimise disturbance and damage to roads from construction
vehicles will include:

= Preparation of a Traffic Management Plan to be agreed with the wind
turbines providers;

= Selecting routes for construction vehicles to minimise impact on local
community areas, in accordance with road authorities and agreements
with communes;

= — Use of existing access roads for the delivery of turbines components.
Existing access roads will be re-built or upgraded during construction
which will also benefit the community that use these roads.

Minimal traffic will be generated during the operation of the wind farm.

Blades of the wind turbines can create a flickering effect which can cast
intermittent shadows periodically over buildings.

A shadow flicker modelling was not performed for Phase IIIA; since this phase is
operating. A grievance mechanism will be put in place to identify any potential
receptors that are adversely affected, allowing appropriate mitigation to be
implemented.

A shadow flicker modelling was carried out for the Phase IIIB layout; in this case,
appropriate methodologies and standards of reference (German guidelines) have
been considered. The distance and orientation of the turbines in relation to
properties that could be affected by shadow flicker has been considered and,
according to these studies, any potential impact is expected to be minor.

Should impacts occur, these will be managed through the community grievance
mechanism.

Construction activities can disturb archaeological features.

Some land plots of the Project at the Wiekowo site of Phase IIIB are situated
within an area designated as a partial archaeological protection zone W II. While
no direct impacts on known archaeological or cultural heritage features are
anticipated for Phase IIIB there is a risk that unknown sites or artefacts could be
damaged during construction. This risk can be addressed through the
development of a cultural heritage chance find procedure to be adopted by the
Project, which must be approved by the authorities. It will be implemented by the
EPC contractor during construction.

Creation of employment opportunities.

Some employment opportunities will be generated during the construction phase
through the employment of a number of contractor firms.

Accidents and incidents involving local residents and members of the public.
Dartowo Wind Farm Phase IIIA & IIIB, Poland

Non Technical Summary

Assessment and Mitigation

Electromagnetic Fields
Potential Impact

Assessment and Mitigation

Land Acqui
Potential Impact

Assessment and Mitigation

17

Impacts on community cohesion.

Construction safety plan/procedures will be implemented within the Operational
Health and Safety Plan throughout construction to minimise construction impacts
to local communities.

Signs and other means of enhancing community awareness of danger zones
hazards will be maintained.

Construction work and non-emergency maintenance works will be undertaken
during daylight hours.

Ongoing community consultation will be in place with local municipality officials
and nearest residents to inform them of upcoming construction activities in the
area and the local community will be informed of the grievance mechanism that
can be used to raise any concerns about risks from the Project; for example,
regarding non-adherence to traffic speed limits and safe driving rules.
Community cohesion issues will be addressed through improved communication
measures, described in the Stakeholder Engagement Plan.

Concern on impact to health caused by electromagnetic fields generated by
electric interconnection lines.

The Project is constructing a 30 kV underground power line. As part of the ElAs,
modelling analysis was performed to estimate potential emissions of electric and
magnetic fields of the power line. The calculations established that:
= The standards defined in the Regulation of the Minister of Environmental
Protection on permissible electromagnetic field levels in the environment
will not be exceeded in any place near the line;
= Electromagnetic field generated by the high voltage Project elements
(mainly windfarm generators, electric lines) will not have a frequency
and/or intensity that would pose a risk to the environment or the
community health;
= Completion of the project will not affect the quality of the received
radio/TV transmission and will not cause disturbance on electronic
devices.
No further actions are proposed.

Temporary or permanent loss of agricultural land. Potential social issues related to
land compensation.

A relatively small amount of land is to be acquired for the Project. Pekanino Wind
Invest Sp. z 0.0. and Gorzyca Wind Invest Sp. z 0.0. have signed land lease
agreements for the majority of land to be acquired.

The Project Company will prepare a Livelihoods Restoration Framework (LRF)
outlining the principles and methods of land acquisition, compensation and any
other measures to restore and support local livelihoods. This LRF will be taken
through consultation with local authorities and affected parties.

The project is not expected to induce any physical displacement and resettlement.
Dartowo Wind Farm Phase IIIA & IIIB, Poland

Non Technical Summary

The Project is expected to operate for approximately 25 years. The main impacts of the decommissioning
phase will be similar to those during construction.

3.1.3

Habitats

How will impacts on sensitive habitats, birds and bats be managed?

Natura 2000 is a network of protected areas in the territory of the European Union, entered in force in 1992
to protect the most seriously threatened habitats and species across Europe.

A number of Natura 2000 sites near the Dartowo sites are designated for the qualifying features set out in
Table 3.2. No wind turbines are located in any of the Natura 2000 sites identified in proximity of the
Project's wind turbine locations. Two of the sites are less than 5km from wind turbines of the Gorzyca and
Pekanino sites of Phase IIIB so it is prudent to monitor the relationship between these sites and the
movement of bird populations as the Project develops.

During the EIA process, the possible impacts of the Project on Natura 2000 sites were considered and the
environmental authorisations for Phase IIIA granted by the regulator on the basis that no wind turbines will
be located within the boundaries of these sites. The environmental authorisations for Phase IIIB are

expected to be obtained in May 2014.

Table 3.2:

Site Name Habitat Type

Natura 2000 site designations

Annex | & II Habitats Directive

Significant Qualifying
Features

Potential Effects of the Project

Nine seabird species listed.
Wintering populations of
European importance.
Supporting and wintering
assemblages of over 20,000
birds.

Qualifying species include black-
throated loon (Gavia arctica),
red-throated loon (Gavia
stellata) and razorbill (Alca
torda).

No significant qualifying
populations of terrestrial species
occur.

This site is located over 10km from the
Project and has not been considered in the
assessments for Phases IIIA and IIIB.

This site is designated for the importance of
its assemblages of wintering birds, including
three species listed in Annex | of the Habitats
Directive. All three species breed in
Scandinavia and migrate to the Baltic coast in
winter.

Given the location of the nearest wind turbine
to the protected area is over 10km inland, it is
considered that collision risks are unlikely and
there would be no material impacts on the
qualifying features of the SPA.

Przybrzezne Coastal waters and
wody Battyku inlets within the

SPA Baltic Sea
(PLB990002)

Dolina Wieprzy A mosaic of
iStudnicy SAC —_ woodland
(PLH220038) (Pomeranian beech),

21 habitats and nine significant
species populations listed in
Annex | & Il of the Habitats

This site is less than 2km from Phase II of the
Dartowo wind farm area and has not been
considered in the assessments for Phases

18
Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

Site Name

Habitat Type

Annex | & II Habitats Directive

Significant Qualifyi

Potential Effects of the Project

oak woodlands,
grasslands and bog
habitats

Features

Directive. These species are:

Great crested newt (Triturus
cristatus)

Atlantic salmon (Salmo salar)

Fish (Rhodeus sericeus
amarus)

European Otter (Lutra /utra)

River lamprey (Lampetra
fluviatilis)

Brook lamprey (Lampetra
planeri)

Bullhead (Cottus gobio)

European fire-bellied toad
(Bombina bombina)

Spined loach (Cobitis taenia)

IIIA and IIIB as it is not directly affected by
these phases.

This site is designated for the importance of
woodland habitats and oligotrophic lakes. It
also contains important habitats for otter
(Lutra lutra), fire-bellied toad (Bombina
bombina) and great crested newt (Triturus
cristatus). Other species in Annex II are also
supported, including numerous bird species.
The site also supports birds of prey that are
nationally protected in Poland.

Some of the same species and habitats are
also found in other Natura 2000 sites that are
much closer to Phases IIIA and IIIB (notably
Dolina Bielawy SCI and Dolina Grabowej
SCl).

Dolina Bielawy
SCI
(PLH320053)

Dominated by oak-
hornbeam forests,
alder forests, with
some lowland
grassland meadows

Nine habitats listed in Annex | of
the Habitats Directive.

This site is located in the immediate vicinity of
the Gorzyca site of Phase IIIB; however there
is no information on the Natura 2000
Standard Data Form about species.

The environmental studies states that habitat
protection measures outside the Nature 2000
site are particularly important and it is
presumed that this refers to maintaining the
overall integrity of the mosaic of habitats
within the site.

Some mitigation suggestions are offered in
order to maintain the integrity of habitats at
Dolina Bielawy SCI as it is adjacent to the
Pekanino site and possible re-siting of wind
turbines at Gorzyca in order to reduce
collision risks for white-tailed eagles in Dolina
Grabowej SCI.

Dolina
Grabowej SCI
(PLH320003)

Beech forests,
grasslands.

15 habitats and six significant
species populations listed in
Annex | & Il of the Habitats
Directive. These species are:

° Great crested newt (Triturus
cristatus)

« European Otter (Lutra lutra)

* Brook lamprey (Lampetra
planeri)

This site is 3.5km away from the Gorzyca site
but is not considered to be affected by the
nearest turbines. However, the presence of
white-tailed eagle (Haliaeetus albicilla) and
corncrake (Crex crex), both rare species if not
present in significant numbers, means that
this site should be subjected to a Habitats
Regulations Assessment (HRA) due to the
potential for adverse in-combination effects
with other wind farm sites.

19
Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

Site Name Habitat Type Annex | & Il Habitats Directive _ Potential Effects of the Project
Significant Qualifying
Features
* Bullhead (Cottus gobio) Mitigation such as re-location of wind turbines
* European fire-bellied toad to at least 200m from the nearest habitats

suitable for these species, where within or

(Bombina bombina) outside of the SCI, would reduce this risk.

Large copper butterfly

(Lycaena dispar)
Slowinski Bloto Dominated by bog Five habitats and also supports Supports 11 species of moss and is within
SCI woodlands. four Annex II species (no 4.5km of the Pekanino and Gorzyca sites of
(PLH320016)— Raised bogs, significant populations). Phase IIIB. Common crane (Grus grus) is
also a CCDA Fennoscandian present on the site. The assessment states
national site mineral-rich springs, that this distance minimises the potential for
beech forests. disturbance of nesting cranes and therefore it

is unlikely to be .

A basic habitat assessment has been carried out. To gather more information regarding the relationship
between the wind turbines and the Natura 2000 sites and in particular to the birds and bats population, the
Project Company is committed to carry out a Habitat Regulation Assessment and a series of construction
and operational bird and bat monitoring activities. Based on the outcomes of these documents, appropriate
mitigation measures will be applied to reduce any eventual impacts.

In order to establish whether any adverse impacts area likely to affect the integrity of qualifying features to
the Natura 2000 sites in the Project's area of influence a Habitats Regulations Assessment (HRA)? will be
undertaken. This includes an HRA Screening Matrix (Stage 1) and subsequent assessment (Stage 2), if
screening indicates that further assessment is required. The HRA will consider the in-combination effects
on Natura 2000 sites of Phases IIIA and IIIB with Phases |, Il and other existing and planned wind farm
sites in the Project's area of Influence.

Natura 2000 sites included within the Stage 1 Screening Matrix are considered to be existing and proposed
SPAs, existing and candidate SACs and SCls which have been adopted by the European Commission but
not yet formally designated by the Polish Government. The HRA will include but is not limited to five Natura
2000 sites included in Table 3.2.

Bats

Bats are a protected species. Further monitoring will be carried out for bats in order to identify, when and
where needed, the most appropriate mitigation measures. The monitoring activities are as follows:

° The HRA refers to Art. 6 of the EU Habitats Directive’

20
Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

= Abat monitoring survey for Phase IIIB during the migratory periods (March/April and August to
October);

= Acoustic surveys for bats during the breeding to identify nursing sites (roosts) in the Project area and
identify the need for additional mitigation, which could influence siting of wind turbines of Phase IIIB if
the results indicate any risks to pipistrelle, serotine and noctule bats. This survey will clearly identify
roosts that are at risk from Phases IIIA and IIIB, both alone and in combination with other wind farms in
the Project's area of influence;

A bat expert will establish and oversee an operational bat mortality monitoring program. Bat monitoring
data will be reviewed by the independent expert and in the event that high rates of bat mortality are
determined, additional mitigation will be implemented, for example reducing operational time and/or
program the turbines to start operating only at certain higher wind speeds during certain periods of the day
or year, and the turbine operational management plan updated accordingly.

Birds

The presence of breeding bird populations, migratory birds and the interactions with local habitats

(including the Natura 2000 sites) means that the Project will undertake monitoring to identify, when and

where needed, the most appropriate mitigation measures. The monitoring activities are as follows:

= Undertake bird surveys during the migratory periods and include habitats within 200m of turbine sites of
Phase IIIB in order to provide up-to- date information on flight activities of birds in the Project area. The
surveys will be coordinated with the operational surveys being carried out for Phases | and Il, as far as
feasible to assess collision risk; and

= Asurvey for breeding birds in order to assess the impacts of habitat loss and disturbance for Phases
IIA and IIIB.

In addition, bird surveys for three years during the first five years of operation will be undertaken in
accordance with national requirements to verify predicted impacts of the Project on birds. Given the
potential of the area to support breeding birds of conservation importance, such as lesser spotted eagle,
further surveys during this period will be undertaken in order to monitor the collision risk for target species
(i.e. raptors and white stork).

The methodology of all bird and bat monitoring will make use of (but it will not limited to) radar equipment
as part of the monitoring programme. All activities will be carried out by a team of independent bird and bat
experts, and reviewed and approved by an independent expert in order to ensure compliance with
international best practice.

The outputs from the monitoring will inform further assessments of the impact on bat and bird species and
appropriate actions will be taken by the Project Company. Monitoring results will be shared with the public

21
Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

and regulatory authorities, including the Regional Director of Environmental Protection in Szczecin
(Regionalny Dyrektor Ochrony Srodowiska w Szczecinie).

3.1.4 How will local concerns be addressed?

Aspects of the land re-zoning process adopted by the municipality have been an area of concern for some
local residents. A Livelihoods Restoration Framework will be prepared in consultation with affected parties,
outlining the Project Company's principles of land acquisition, compensation, other measures for
supporting and restoring livelihoods, as well as the implementation steps to be followed.

It is recognised that more can always be done to involve the community. The Project Company has
prepared a Stakeholder Engagement Plan (SEP) in order to ensure that stakeholders including local
residents remain aware of key Project related information and have a number of channels to provide
immediate feedback about their concerns as well as on-going channels for reporting any grievances over
the lifetime of the Project (see section 3.2 for details).

3.1.5 Will there be a cumulative impact with other nearby projects?

The Project was assessed in combination with other planned and existing wind farms for birds, noise and
landscape.

The wind farms taken into consideration in the environmental studies for Phase IIIA for Phase IIIB are

located in the Dartowo, Postomino, Malechowo, Polanow, Sianéw and Stawno communes and comprise a
total of approximately 200 turbines (including those planned for Phase IIIB).

22
Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

Figure 3.1: Other wind farm developments located in the surrounding of the Project Area. The wind turbines.
associated with the Phase IIIB are shown in the map with a black circle (”@” ). Wind turbines associated with Phase
IIIA are shown with a blue circle with blue cross (@», Other symbols in the map refer to wind turbines associated with
other wind farm developments.

Source: Environmental Impact Assessment - Wiekowo Wind Farm

The monitoring of bird populations as set out above will make use of data from the surrounding area,
taking into account the influence of the total number of turbines. This will include the outputs of further work
on assessing habitats (Natura 2000) to provide a cumulative view of the relationship between bird
populations, bird habitats and wind farms.

23
Dartowo Wind Farm Phase IIIA & IIIB, Poland
Non Technical Summary

Considerations on cumulative noise impact are considered appropriate and accordingly to the studies
undertaken there will not be breaches of the national noise emission levels.

There will be a cumulative impact on the landscape, with the concentration of wind farms being a
prominent feature of the overall landscape in the area. While the Project is surrounded by agricultural land,
anumber of settlements are located within viewing distance of the sites. Local residents have raised some
concerns with regards the density of wind turbines in the area. The Project Company is committed to
working with local residents to ensure that Project operations and staff remain sensitive to the concerns of
residents, and that the benefits of wind farm development are realised locally as well as at the national
level.

The Project Company will also promote dialogue between local residents and spatial planning authorities
to ensure residents’ involvement in spatial planning, as a means of managing cumulative impacts of wind
farm development in the area.

3.2 How will stakeholders be involved?

A Stakeholder Engagement Plan has been developed with the objective of identifying key stakeholders
and ensuring that, where relevant, they are informed in a timely manner of the potential impacts of
projects. The plan also identifies a formal grievance mechanism to be used by stakeholders for dealing
with complaints, concerns, queries and comments. The plan will be reviewed periodically during project
implementation and updated as necessary, and includes:

= Public consultation and information disclosure requirements;

= Identification of stakeholders and other affected parties;

= Stakeholder engagement programme including methods of engagement and resources; and a

= Public Grievance Mechanism.

Stakeholders can be individuals and organisations that may be directly or indirectly affected by the project
either in a positive or negative way, who wish to express their views. Should you wish to discuss the
project further, contact details are provided in Section 1.1 of this NTS.

3.3 How will actions be implemented?

In order to ensure the appropriate environmental and social performance throughout the whole Project
lifecycle and to confirm that any potential impacts are being appropriately addressed, a number of
recommendations are summarised as actions in a draft Project Environmental and Social Action Plan
(ESAP). Implementation and compliance with the requirements of the Project ESAP will be independently
verified throughout the lifetime of the Project.

24
